Citation Nr: 0820023	
Decision Date: 06/18/08    Archive Date: 06/25/08

DOCKET NO.  05-10 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an effective date earlier than March 31, 2002, 
for the award of a 10 percent evaluation for tinnitus.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from April 1985 to January 
1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Milwaukee, Wisconsin (RO).  In that rating decision the RO 
increased the disability rating assigned for tinnitus from 
zero to 10 percent effective March 31, 2002.  The veteran 
perfected an appeal as to that effective date for the 
increase in rating.    

In September 2007 the veteran testified before the 
undersigned at a Travel Board hearing at the RO.  At that 
time the veteran withdrew an appealed claim for an effective 
date earlier than March 31, 2003 for the award of a 10 
percent disability rating for bilateral hearing loss.  That 
claim is therefore no longer before the Board on appeal. 

In November 2007 the Board remanded the case to the RO for 
its consideration of a raised issue of whether there was 
clear and unmistakable error (CUE) in a prior rating 
decision.  The Board remanded the case because the Board 
determined that the CUE issue was inextricably intertwined 
with the current issue on appeal, and thereby required a 
remand for the RO to consider both issues concurrently.  As a 
result the RO addressed the CUE issue in a January 2008 
rating decision, in which it denied entitlement to benefits 
based on CUE.  As the veteran has not appealed that  rating 
decision, that issue is not before the Board on appeal. 


FINDINGS OF FACT

1.  38 C.F.R. § 4.87a, Diagnostic Code 6260 as in effect 
prior to June 10, 1999 provides that a 10 percent rating is 
to be assigned for persistent tinnitus; and amendments to 
Diagnostic Code 6260 effective June 10, 1999 provide that a 
10 percent rating is to be assigned for recurrent tinnitus.

2.  Since 1990, the veteran's tinnitus has been continuously 
productive of recurrent tinnitus symptoms.

3.  On March 31, 2003, the veteran submitted a claim for a 
disability rating in excess of zero percent for tinnitus.


CONCLUSION OF LAW

The criteria for an effective date earlier than March 31, 
2002, for the grant of a 10 percent disability rating for 
tinnitus have not been met.  38 U.S.C.A. § 5110 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.114, 3.400(c)(2) (2007); 4.87a, 
Diagnostic Code 6260 (as in effect prior to and as of June 
10, 1999).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA) (codified at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2007)) imposes obligations on VA in terms of its duty 
to notify and assist claimants.  When VA receives a complete 
or substantially complete application for benefits, it is 
required to notify the claimant and his representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), 
the United States Court of Appeals for Veterans Claims 
(Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Id.  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that any error by VA in providing the 
notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) is presumed prejudicial, and that once an error 
is identified as to any of the four notice elements the 
burden shifts to VA to demonstrate that the error was not 
prejudicial to the appellant.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements apply to all five 
elements of a service connection claim.  Those five elements 
include: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability. 

The issue on appeal originally arises from a claim for an 
increased rating for tinnitus.  The RO received such claim in 
March 2003 and first adjudicated the claim in a July 2003 
rating decision.  Prior to the July 2003 rating decision, the 
RO provided the veteran appropriate VCAA notice as to the 
issue of entitlement to an increased rating for tinnitus.  
Specifically, in April 2003, the RO notified the veteran of 
information and evidence necessary to substantiate the claim 
for an increased rating; information and evidence that VA 
would seek to provide; and information and evidence that the 
veteran was expected to provide.  The veteran was instructed 
to submit any evidence in his possession that pertained to 
his claim.  

None of the notice specifically pertaining to an increased 
rating claim matters, however, because the specific claim on 
appeal here arises from the veteran's disagreement with the 
effective date assigned for the grant of the 10 percent 
rating for tinnitus, following the grant of that rating in 
the July 2003 rating decision.  

In this regard, in another context, that of original claims 
for service connection, Courts have held that in appeals 
arising from disagreement with the initially established 
effective date following the grant of service connection, 
once service connection is granted the claim is 
substantiated; and on that basis, additional notice under 
38 U.S.C.A. § 5103(a) is not required and any defect in the 
notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  

Specifically, in Hartman the Federal Circuit held that the 
notice obligation of 38 U.S.C.A. § 5103(a): is triggered by 
the filing of a "complete or substantially complete 
application"; is intended "to require that VA provide 
affirmative notification to the claimant prior to the initial 
decision in a case as to the evidence that is needed for that 
claim, and who shall be responsible for it; and does not 
apply to proceedings that take place after the RO's initial 
decision. See Hartman; see also Wilson v. Mansfield, October 
15, 2007 (Fed. Cir. 2007).  In Hartman, the Federal Circuit 
held that on granting an initial claim of service connection, 
VA was not required to provide the claimant with notice under 
38 U.S.C.A. § 5103(a) when the claimant filed his notice of 
disagreement challenging the effective date assigned by the 
RO. Id.  The same applies here with respect to the appeal as 
to the effective date assigned following the grant of the 10 
percent rating for tinnitus.

Note also that the statutory notice required by the VCAA is 
only one part of the system of notice required and provided 
in the VA claim adjudication process.  See Wilson v. 
Mansfield, No. 07-7099 (Fed. Cir. October 15, 2007).  Under 
Wilson (citing Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007), 38 U.S.C.A. § 5103(a) requires only a generic notice 
after the initial claim for benefits has been filed and 
before the initial decision; and does not apply throughout 
the claim adjudication process since other forms of notice-
such as contained in the rating decision, statement of the 
case, and supplemental statement of the case-provide the 
claimant with notice of law applicable to the specific claim 
on appeal.  Id.  In this case, notice applicable to the 
specific claim on appeal-as to effective date assignments 
following liberalization of VA law-was provided by the 
statement of the case and supplementary statements of the 
case.

Any remaining procedural defect is cured by other 
circumstances of this case.  The veteran is represented by a 
representative, who, along with the veteran, have been shown 
to have actual knowledge of the evidence needed to 
substantiate the claim.  With the demonstration of actual 
knowledge of the evidence needed to substantiate the claim; 
and as the veteran has had the opportunity to participate 
effectively in the processing of his claim, that is, the 
opportunity to submit evidence or argument on the earlier 
effective date claim, the purpose of the VCAA notice was not 
frustrated and the veteran was not prejudiced by any defect 
in the VCAA notice.  As reflected below, the veteran does not 
argue, and the record does not show, that he filed a claim 
for increase earlier than March 2002.  Such was discussed at 
the time of the hearing before the Board.  Because no earlier 
claim was filed, a remand for additional notice today would 
serve no useful purpose.

The Board also finds that VA has made reasonable efforts to 
obtain relevant records adequately identified by the veteran.  
Specifically, the information and evidence that have been 
associated with the claims file consist of veteran's service 
medical records, and VA medical records including reports of 
VA examinations, and statements and other submissions made in 
support of the veteran's claim.  Further, the veteran has had 
an opportunity to testify in support of his claim during a 
Travel Board hearing in September 2007.

In sum, the veteran has been provided with every opportunity 
to submit evidence and argument in support of his claim, and 
to respond to VA notices.  Also, the actions taken by VA have 
essentially cured any defect in the VCAA notice.  The purpose 
behind the notice requirement has been satisfied, because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his appealed 
claim.  The Board finds that no additional assistance is 
required to fulfill VA's duty to assist.  Smith v. Gober, 14 
Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 
15 Vet. App. 143 (2001). 

Accordingly, the Board will proceed to a decision on the 
merits.



II.  Analysis

Generally, the effective date of an award of compensation 
based on a claim for increase will be the date of receipt of 
the claim or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400(o)(1) 
(2007).  An exception to this rule is that the effective date 
of an award of increased disability compensation shall be the 
earliest date as of which it is factually ascertainable that 
an increase in disability had occurred, if the claim is 
received within one year from such date; otherwise, it is the 
date of receipt of the claim. 38 U.S.C.A. § 5110(b)(2) (West 
2002); 38 C.F.R. § 3.400(o)(2) (2007).

The United States Court of Appeals for Veterans Claims 
(Court) has clarified that 38 C.F.R. § 3.400(o)(2) is 
applicable only if an increase in disability precedes a claim 
for an increased disability rating.  In other cases, the 
general rule of 38 C.F.R. § 3.400(o)(1) applies.  See Harper 
v. Brown, 10 Vet. App. 125 (1997).  Section 3.400(o)(2) is 
intended to be applied in those instances where the date of 
increased disablement can be factually ascertained with a 
degree of certainty and is not intended to cover situations 
in which a disability worsened gradually and imperceptibly 
over an extended period of time and there is no evidence of 
entitlement to increased evaluation prior to the date of 
claim.  See VAOPGCPREC 12-98 (Sept. 23, 1998).

If compensation is increased pursuant to a liberalizing law 
or a liberalizing VA issue, then unless otherwise authorized 
by statute, the effective date of the increased rating shall 
be fixed in accordance with facts found; but the effective 
date cannot be earlier than the effective date of the 
liberalizing law or regulation, and cannot be retroactive for 
more than one year from the date of application.  38 U.S.C.A. 
§ 5110(g) (West 2002); 38 C.F.R. § 3.114 (2007); McCay v. 
Brown, 9 Vet. App. 183 (1996), aff'd 106 F.3d 1577 (Fed. Cir. 
1997).  A "liberalizing law" is one that creates a new basis 
for entitlement to benefits.  See 38 C.F.R. § 3.114(a).  In 
order to be eligible for a retroactive award, the claimant 
must show that all eligibility criteria for the benefits 
existed at the time of the effective date of the law or 
administrative issue and continuously thereafter to the date 
of claim or administrative determination of entitlement.  38 
C.F.R. § 3.114(a).

If a claim is reviewed at the claimant's request or on VA's 
initiative within one year of the effective date of the law 
or administrative issue, benefits may be awarded from the 
effective date of the law or administrative issue.  38 C.F.R. 
§ 3.114(a)(1).  

If a claim is reviewed at the claimant's request submitted 
more than one year after the effective date of the law or 
administrative issue, benefits may be awarded for a period of 
one year prior to the date of receipt of that request.  38 
C.F.R. § 3.114(a)(3).  

In a February 1990 rating decision, the RO granted service 
connection for tinnitus; and assigned that disability a 
noncompensable (zero percent) disability rating,  effective 
July 17, 1990, under 38 C.F.R. § 4.87a, Diagnostic Code 6260 
as in effect prior to June 10, 1999.  Under diagnostic 
criteria in effect at the time of the February 1990 rating 
decision, persistent tinnitus as a symptom of a head injury, 
concussion or acoustic trauma warranted a 10 percent rating.  
38 C.F.R. § 4.87a, Diagnostic Code 6260 (effective prior to 
June 10, 1999).

The RO's February 1990 determination to assign a zero percent 
disability rating was based on the report of an October 1990 
VA examination, in which the veteran reported he was 
experiencing intermittent bilateral tinnitus that occurred 
daily.  The veteran is competent to attest to symptoms of 
which he is cognizant through his senses, and due to the 
nature of tinnitus, the veteran's history is usually the only 
medical evidence of tinnitus or the nature of its symptoms.  
Thus, given the medical evidence of "intermittent bilateral 
tinnitus" the RO found that the veteran's tinnitus did not 
meet the diagnostic criteria for a 10 percent disability 
rating, which required that the tinnitus be "persistent."  
Thereby, the RO assigned a zero percent rating because the 
veteran's tinnitus did not meet the requirements for a 
compensable evaluation under 38 C.F.R. § 4.87a, Diagnostic 
Code 6260 (effective prior to June 10, 1999).   See 38 C.F.R. 
§ 4.31.

The VA amended its regulations for rating diseases of the ear 
and other sense organs, including tinnitus, effective June 
10, 1999.  See 64 Fed. Reg. 25,202- 210 (May 11, 1999) 
(codified at 38 C.F.R. §§ 4.85-86 (1999- 2007)), effective 
June 10, 1999.  In respect to the claim on appeal, amendments 
to 38 C.F.R. § 4.87a, Diagnostic Code 6260 effective June 10, 
1999, provide that a 10 percent rating is to be assigned for 
recurrent tinnitus, regardless of its etiology.  38 C.F.R. § 
4.87a, Diagnostic Code 6260 (effective as of June 10, 1999).  

On March 31, 2003, the veteran submitted a claim for an 
increase in the disability rating assigned for his tinnitus.  
In a July 2003 rating decision the RO awarded a 10 percent 
disability rating for the veteran's tinnitus, effective from 
March 31, 2002.  

The RO assigned the 10 percent disability rating on the basis 
that the medical evidence, including from a June 2003 VA 
examination, showed recurrent tinnitus since 1990.  As 
explained above, under the revised criteria effective as of 
June 10, 1999, evidence of recurrent tinnitus warrants a 10 
percent disability rating.  The examiner at the June 2003 VA 
examination diagnosed that "tinnitus is reported as periodic 
on an almost daily basis."

As reflected in the veteran's notice of disagreement, he 
asserts that the effective date for the grant of a 10 percent 
disability rating for his tinnitus should be in December 1990 
because that was when he first applied but was assigned a 
zero percent rating.  He referred to his recurrent tinnitus, 
and thereby implicitly claimed that he met the current 
criteria (recurrent tinnitus) for a 10 percent rating from 
that time.  During the September 2007 Travel Board hearing, 
his representative argued that the veteran had had persistent 
tinnitus going back to 1990.

The veteran is correct that the medical evidence reflects 
that his tinnitus has been shown to have manifested symptoms 
productive of recurrent tinnitus since 1990, which under 
current diagnostic criteria would warrant a 10 percent 
disability rating for his tinnitus.  Under the criteria in 
effect at the time of the 1990 assignment of a zero percent 
rating, however, as well as any time prior to the June 10, 
1999 amendment to Diagnostic Code 6260, the evidence of 
recurrent tinnitus would not have warranted a rating in 
excess of zero percent.  As reflected in the Travel Board 
hearing transcript, he also claims that he has had persistent 
tinnitus since 1990.  

Regardless, the question is no longer when the symptoms of 
the veteran's tinnitus would have warranted entitlement to a 
10 percent rating for tinnitus, but whether 
under the laws relevant to the assignment of effective dates, 
he is entitled to an earlier effective date than the 
currently assigned date of March 31, 2002.  Because the 
increased rating granted in July 2003 was based on 
liberalizing amendments to Diagnostic Code 6260, the rules 
under 38 C.F.R. § 3.114 apply in determining the correct 
effective date for that increase.  First, the veteran is 
shown to have met the eligibility criteria for the 
liberalizing benefit on the effective date of the 
liberalizing regulation and thereafter.  38 C.F.R. § 
3.114(a).  Medical evidence shows that he has had recurrent 
tinnitus since 1990.  

Second, the liberalizing regulation of Diagnostic Code 6260 
became effective on June 10, 1999; and thereafter, the 
veteran submitted his claim for an increased rating on March 
31, 2003, more than one year later.  Therefore, under 38 
C.F.R. § 3.114(a) (1) and (3), benefits may be awarded for a 
period of one year prior to the date of receipt of the 
request for an increase.  38 C.F.R. § 3.114(a)(3) does not 
provide for a retroactive effective date of more than one 
year prior to the date of application.

In this case, as the veteran submitted his claim on March 31, 
2003, an effective date one year before that, March 31, 2002, 
may be assigned.  38 C.F.R. § 3.114(a)(3).  An effective date 
earlier than March 31, 2002 is not assignable under the facts 
and pertinent regulations for assigning effective dates under 
38 C.F.R. § 3.114, or under any other provision that 
addresses the award of effective dates.  After the RO's 
December 1990 grant of service connection for tinnitus and 
assignment of a zero percent rating, and prior to his March 
31, 2003 claim for an increase, there are no submissions of 
any kind in the claims file on which to base an award of an 
earlier effective date, and the veteran makes no such claim.  
Based on all of the foregoing, the preponderance of the 
evidence is against the veteran's claim for an effective date 
earlier than March 31, 2002, for the assignment of a 10 
percent disability rating for tinnitus. 
ORDER

Entitlement to an effective date earlier than March 31, 2002, 
for the award of a 10 percent disability rating for tinnitus 
is denied.



____________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


